DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections to claims 4-6, 12-14 and 16-20 are withdrawn in view of the amendment filed on 2/16/2022. 
The rejections of claims 4, 12, and 13 under 35 USC § 112 are withdrawn in view of the amendment filed on 2/16/2022. 
	The rejections of claims 1 and 2 under 35 USC § 102(b) are withdrawn in view of the amendment filed on 2/16/2022.
	A new non-final office action is follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramurthy et al. (US 2019/0177626 A1) in view of either Sundaram et al. (US 2019/0023999 A1) or Karimzadeh (US 2017/0240822 A1). 
Ramamurthy discloses a process for process olefins from a recycle waste material (11) by passing the waste material into a pyrolysis reaction zone (10) comprising a furnace to contact with a heat carrier to provide a stream content pyrolysis composition (12).  The stream is separated into a light fraction (1st fraction of HC) and a heavy fraction (2nd fraction of HC).  The light fraction is then passed into a steam cracker (45). See abstract; paragraphs [0002], [0020], [0027], [0029]-[0031], [0077]. 

Ramurthy does not teach that a cracking furnace zone comprising a second section, does not teach a carrier fluid steam comprising C2-C4 or C5-C22. 
Both Karimzadeh and Sundaram teach a cracking furnace comprising a second cracking section. See Karimzadeh: abstract; para [0007]-[0010], [0020]-[0022], [0026], [0029], and [0030]; Sundaram: [0008], claim 2. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Ramurthy by utilizing a cracking furnace comprising a second section as suggested by either Karimzadeh or Sundaram because such cracking furnaces are known to be effective. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process Ramurthy by utilizing a carrier fluid steam comprising C2-C4 or C5-C22 because Ramurthy teaches that inert materials can be used as a carrier. 

Claims 4, 5, 14, 16, 19, and 20. are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claims 1 and 2 above, and further in view of Sundaram (US 2016/0097002 A1). 
The process of Ramurthy is as discussed above. 
Ramurthy does not explicitly teach that the pyrolyzed stream is contacted with a carrier fluid stream prior to the steam cracking step. 
Sundaram teaches a steam cracking process wherein steam is mixed with a feedstock in a convection section prior to pass the mixture into the radiant section (cracking section) the cracker comprising coil/tubes. See figures 1-3; para [0005], [006], [0008]; [0041]-[0052]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Ramurthy by utilizing a steam cracker as suggested by Sundaram to effectively crack the feedstock. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ramurthy as applied to claims 1 and 2 above, and further in view of Narayanaswamy et al.  (US 2019/0161683 A1). 
The process of Ramurthy is as discussed above. 
Ramurthy does not the residence time. 
Narayanaswamy teaches a pyrolysis reaction having a residence time of about 1 minutes. See para [0151]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Ramurthy by utilizing a residence time as suggested by Narayanaswamy because such residence time is known to be effective. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771